FILED BY CLERK
                                                                           DEC 21 2009
                                                                           COURT OF APPEALS
                            IN THE COURT OF APPEALS                          DIVISION TWO
                                STATE OF ARIZONA
                                  DIVISION TWO

                                             )
                                             )
                                             )          2 CA-JV 2009-0080
                                             )          2 CA-JV 2009-0081
IN RE MARTIN M. and RENE N.                  )          (Consolidated)
                                             )          DEPARTMENT A
                                             )
                                             )          OPINION
                                             )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                          Cause Nos. 15201202 and 18591801

                   Honorable Suzanna S. Cuneo, Judge Pro Tempore

                                      AFFIRMED


Barbara LaWall, Pima County Attorney
 By James M. Coughlin                                                            Tucson
                                                                      Attorneys for State

Robert J. Hirsh, Pima County Public Defender
 By Julie M. Levitt-Guren                                                         Tucson
                                                                    Attorneys for Minors


H O W A R D, Chief Judge.


¶1           In these consolidated appeals by the State of Arizona, we are asked to decide

whether A.R.S. § 28-3320 requires the juvenile court to notify the Motor Vehicle Division
of the Arizona Department of Transportation (MVD) 1 when a minor has been adjudicated

delinquent based on the offense of possession of marijuana, a class one misdemeanor, in

violation of A.R.S. § 13-3405(A)(1), or whether the court may, in the exercise of its

discretion, choose not to notify MVD of the adjudication. We hold the juvenile court is not

required to notify MVD under these circumstances. Additionally, we conclude the juvenile

court did not abuse its discretion in these two delinquency proceedings in choosing not to

notify MVD that the court had adjudicated the minors delinquent after finding they had

committed the offenses of possession of marijuana.

                                       Background

¶2            Martin M., now fifteen years old, was adjudicated delinquent after he admitted

possessing marijuana in April 2009. Rene N., also fifteen years old, was adjudicated

delinquent after he admitted possessing marijuana on two occasions in May 2009. It is

undisputed that no motor vehicles were involved during the commission of these offenses.

¶3            At Martin’s disposition hearing, the state asked the court to send a copy of the

disposition minute entry to MVD, arguing that § 28-3320 requires the juvenile court to notify

MVD if a juvenile has been adjudicated based on the commission of any offense specified

in the statute, which includes possession of marijuana. Martin opposed the request and asked

the court to take into account that the offense had not involved the use of a motor vehicle.




       1
       We refer to both the Arizona Department of Transportation and the Motor Vehicle
Division as “MVD” in this decision.

                                              2
He noted further that he was not yet old enough to drive. The court declined to send the

adjudication record to MVD, noting that Martin’s prior referrals to the juvenile court had not

been drug-related and that the current offense was not a driving offense. Similarly, at Rene’s

disposition hearing one day later, the state asked the same judge to notify MVD of Rene’s

adjudication. Rene objected on the ground that the offense was not driving-related, and the

court denied the state’s request. The juvenile court placed both minors on six months’

probation.

                          Juvenile Court’s Obligation to Report

¶4            The state contends the juvenile court erred in both cases because it was

required to transmit to MVD the minors’ adjudication records. Relying on § 28-3320(A)(6),

the state argues that the legislature intended that the driver licenses of minors who have been

adjudicated delinquent based on possession of marijuana be suspended or refused. We

review a juvenile court’s disposition order for an abuse of discretion. In re Themika M., 206
Ariz. 553, ¶ 5, 81 P.3d 344, 345 (App. 2003). “An abuse of discretion includes an error of

law.” State v. Gonzalez, 216 Ariz. 11, ¶ 2, 162 P.3d 650, 651 (App. 2007), quoting State v.

Rubiano, 214 Ariz. 184, ¶ 5, 150 P.3d 271, 272 (App. 2007). And, we review de novo

questions of law, such as the meaning and interpretation of statutes. In re Aaron M., 204
Ariz. 152, ¶ 2, 61 P.3d 34, 35 (App. 2003).

¶5             Section 28-3320 pertains generally to the suspension of the driver license of

persons under the age of eighteen. The statute specifies the circumstances that require MVD



                                              3
to suspend or refuse to issue a driver license. Section 28-3320(A)(6) provides, “on receiving

the record of . . . conviction for a violation of any provision of title 13, chapter 34 [drug

offenses],” MVD must immediately suspend or refuse to issue a juvenile’s driver license

until the juvenile reaches the age of eighteen.        Section 28-3320(E) includes juvenile

adjudications as “convictions” for purposes of that statute.

¶6             Our primary purpose in interpreting a statute is to determine and effectuate the

legislature’s intent, mindful that the best reflection of that intent is the plain language of the

statute. See Bobby G. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, ¶ 9, 200 P.3d 1003, 1006

(App. 2008); see also Washburn v. Pima County, 206 Ariz. 571, ¶ 9, 81 P.3d 1030, 1034

(App. 2003) (central goal in interpreting statutes “is to ascertain and give effect to the

legislature’s intent”).   The legislature’s intent with respect to § 28-3320(A)(6) is to

discourage juveniles from using illegal substances by exposing them to the loss of their

driving privileges, even when the offense may be completely unrelated to driving. Cf. In re

Brandon H., 195 Ariz. 387, ¶¶ 10, 12, 988 P.2d 619, 621 (App. 1999) (legislative intent of

§ 28-3320(A)(3) to discourage juveniles from committing crimes through potential loss of

driving privileges, even when offense not driving-related); In re Maricopa County Juv.

Action No. JV-114428, 160 Ariz. 90, 93, 770 P.2d 394, 397 (App. 1989) (court held, for

different statute, legislature could have intended to deter juvenile drug abuse through loss of

driving privileges even when offense not driving-related).




                                                4
¶7            But § 28-3320 mandates only what MVD must do when it is informed of an

adjudication. Nothing in § 28-3320 requires the juvenile court to transmit to MVD the record

pertaining to the delinquency adjudication of a minor that was based on the offenses Martin

and Rene admitted here. Nor are we aware of any other statute that imposes this obligation

on the juvenile court. “It is a universal rule that courts will not enlarge, stretch, expand, or

extend a statute to matters not falling within its express provisions.” Antonio P. v. Ariz.

Dep’t of Econ. Sec., 218 Ariz. 402, ¶ 13, 187 P.3d 1115, 1118 (App. 2008), quoting State ex

rel. Morrison v. Anway, 87 Ariz. 206, 209, 349 P.2d 774, 776 (1960).

¶8            Had the legislature intended to require the juvenile court to transmit to MVD

the record in all delinquency adjudications, it readily could have done so. Cf. Schuck & Sons

Constr. v. Indus. Comm’n, 213 Ariz. 74, ¶ 26, 138 P.3d 1201, 1207 (App. 2006); see also

Champlin v. Sargeant, 192 Ariz. 371, ¶ 16, 965 P.2d 763, 766 (1998) (applying doctrine of

“expressio unius est exclusio alterius,” meaning expression of one item implies exclusion of

others). Indeed, the legislature has so provided in other circumstances. Section 28-3305,

A.R.S., which is entitled, “Court action on conviction,” specifies the court’s obligations when

a person has been convicted of an offense that requires the mandatory revocation of that

person’s driver license. The statute provides, in relevant part, “the court that ordered the

conviction or judgment shall . . . [f]orward a record of the conviction or judgment to” MVD.

§ 28-3305(A)(3). The legislature did not include a similar requirement in § 28-3320. Section

28-3304, A.R.S., a companion to § 28-3305, instructs the MVD to revoke the license of



                                               5
certain drivers “on receipt” of a forwarded record of conviction for the enumerated offenses.

It uses much of the language in § 28-3320 to provide this direction to MVD. See § 28-3304.

It is noteworthy, therefore, that there is no companion statute to § 28-3320 instructing the

courts to act.     At oral argument, the state insisted that the discretionary language in

§§ 28-3320(A)(7) and (B)—the MVD must act “if ordered by the court”—demonstrates the

legislature’s intent to mandate action in the other sections of the statute. However, the

legislature’s clearly distinct instructions to the MVD in § 28-3304 and to the courts in

§ 28-3305 undermine the state’s attempt to draw this distinction.

¶9               Furthermore, as we made clear in Gonzalez, we cannot rewrite a statute under

the guise of divining legislative intent. 216 Ariz. 11, ¶ 10, 162 P.3d at 653.

                 But it is not within either the trial court’s or this court’s
                 authority to amend a statute to correct what appears to have been
                 legislative oversight. See State v. Hunter, 137 Ariz. 234,
                 239-40, 669 P.2d 1011, 1016-17 (App. 1983) (refusing to
                 correct legislative oversight in sentencing enhancement statute).
                 Rather, it is the legislature’s place to correct any such oversight.
                 See id. at 240, 669 P.2d at 1017; see also State v. Patchin, 125
Ariz. 501, 502, 610 P.2d 1062, 1063 (App. 1980) (“[T]his court
                 is not at liberty to rewrite the statute under the guise of judicial
                 interpretation.”).

Id. (citation omitted). We think this principle applies with equal force in the juvenile

disposition context. Whether the absence of the same requirement in § 28-3320 that exists

in § 28-3305 was intentional or an oversight, we will not write it into the statute.

¶10              Finally, the legislature has given the juvenile court considerable discretion in

choosing the appropriate disposition for each juvenile adjudicated delinquent. See A.R.S.

                                                  6
§ 8-341. If the legislature had intended to limit or eliminate the court’s discretion, we

presume it would have done so expressly. Cf. Schuck & Sons Constr., 213 Ariz. 74, ¶ 26,
138 P.3d at 1207. And it is still free to do so. See id.

¶11           The state relies on In re Hillary C., 221 Ariz. 78, 210 P.3d 1249 (App. 2009),

to support its argument that the juvenile court was required to forward to MVD the records

of the delinquency adjudications in these cases. But Hillary C. actually illustrates that when

the legislature wants to impose such an obligation on the courts, it does so clearly and

unambiguously. Id.

¶12           As we noted in Hillary C., § 28-3305 and § 28-1559, A.R.S., read together,

require the juvenile court to notify MVD when a juvenile has been adjudicated delinquent

for violating former A.R.S. § 4-244(33),2 which prohibits a person under the age of twenty-

one from “driv[ing] or be[ing] in physical control of a motor vehicle” with alcohol in his or

her system. Id. ¶¶ 11-14. As we stated, “[l]ike § 28-3305, § 28-1559 imposes an obligation

to report convictions for certain offenses found in title 28 and ‘any other law regulating the

operation of vehicles on highways.’” Id. ¶ 13, quoting § 28-1559(B), (H).

¶13           We also noted in Hillary C. that, “§ 28-1559 specifically defines the reporting

obligations of juvenile court officers, providing that “‘[e]ach judge, referee, hearing officer,

probation officer or other person responsible for the disposition of cases involving traffic




       2
        The statute was amended in 2009 and has been renumbered as § 4-244(34). 2009
Ariz. Sess. Laws, ch. 175, § 3.

                                               7
offenses . . . committed by persons under eighteen years of age shall’ report violations to

ADOT.” Id., quoting § 28-1559(H)(2). We noted further that, “[p]ursuant to § 28-1559(J),

‘[f]ailure, refusal or neglect of a judicial officer to comply with [§ 28-1559] is misconduct

in office and grounds for removal from office.’” Id., quoting § 28-1559(J). No similar

statutes are implicated here.

¶14            At oral argument, the state relied heavily on Brandon H. to argue that the

legislature intended to require the court to forward the record of conviction regardless of

whether a driving offense is involved. In Brandon H., we upheld the juvenile court’s

decision to notify MVD that Brandon had admitted to criminal damage; he had agreed to the

suspension of his driving privileges. 195 Ariz. 1, 4, 988 P.2d at 619-20. However, we

primarily addressed the constitutionality of the suspension of juveniles’ licenses, an issue

wholly unrelated to the one before us in this matter. Id. ¶¶ 6-13. We conclude, therefore,

that it is for the juvenile court to decide, in the exercise of its discretion, whether to forward

to MVD the record of a juvenile adjudicated delinquent for possessing marijuana.

                                     Abuse of Discretion

¶15            Having determined that the juvenile court had the discretion to decide whether

to forward to MVD the adjudication records pertaining to Martin and Rene, we now turn to

the question whether in deciding not to, the court abused that discretion. “A juvenile court

has broad discretion in determining the proper disposition of a delinquent juvenile, and we

will not disturb a disposition order absent an abuse of the court’s discretion.” Themika M.,



                                                8
206 Ariz. 553, ¶ 5, 81 P.3d at 345 (citation omitted). In the analogous context of reviewing

the sentence imposed on a person convicted of an offense as an adult, we will not disturb a

legal sentence unless it is arbitrary, capricious, or based on an inadequate investigation of the

relevant facts. State v. Stotts, 144 Ariz. 72, 87, 695 P.2d 1110, 1125 (1985); see also In re

Miguel R., 204 Ariz. 328, ¶ 31, 63 P.3d 1065, 1073 (App. 2003) (juvenile disposition hearing

analogous to adult sentencing).       In deciding whether to report Martin’s and Rene’s

adjudications to MVD, the juvenile court considered evidence that the offenses did not

involve motor vehicles. With respect to Martin, the juvenile court expressly considered that

his prior referrals did not involve drug-related offenses. Under these circumstances, we can

infer that the court’s dispositions, including its decision not to notify MVD, were related to

the rehabilitative purpose of juvenile dispositions. See Miguel R., 204 Ariz. 328, ¶ 36, 63
P.3d at 1075; see also Ariz. R. P. Juv. Ct. 31(A) (court shall impose on juvenile “conditions

of probation that will promote rehabilitation and public safety”). Based on the records before

us, we cannot say the juvenile court abused its discretion in deciding not to notify MVD of

Martin’s and Rene’s adjudications.

                                          Conclusion

¶16           The juvenile court was not required to notify MVD that Martin and Rene had

been adjudicated delinquent based on having committed the offense of possession of




                                               9
marijuana.3 And based on the records before us, the juvenile court did not abuse its

discretion by choosing not to forward to MVD the juveniles’ records or otherwise notify

MVD of the adjudications. Therefore, we affirm the disposition orders.




                                               ____________________________________
                                               JOSEPH W. HOWARD, Chief Judge


CONCURRING:




____________________________________
PHILIP G. ESPINOSA, Presiding Judge




____________________________________
GARYE L. VÁSQUEZ, Judge




       3
        The state also asks us to decide whether the juvenile court is required to forward a
copy of delinquency adjudications based on the juvenile’s commission of any of the offenses
in § 28-3320. We need not and do not decide that issue because it is not relevant to the issues
before us in these two appeals. See Progressive Specialty Ins. Co. v. Farmers Ins. Co. of
Ariz., 143 Ariz. 547, 548, 694 P.2d 835, 836 (App. 1985) (appellate court should not decide
issues other than those required to dispose of appeal under consideration).

                                              10